Citation Nr: 0630989	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder. 

2. Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from October 1967 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The issue of service connection for major depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no evidence to support the veteran's assertions that 
he was attacked in service. 


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2002.  
The RO provided the veteran letter notice to his claim for 
service connection in letters dated December 2001 and August 
2003, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The notice letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are service medical records, 
private treatment records and a VA exam of record.  The RO 
has also received responses from the Military Justice 
Division and the Air Force Office of Investigations.  The 
Board notes that the veteran has requested a list of all 
individuals court martialed from 1970 to 1971 at the Air 
Force Base in Oson, Korea.  However, the Board concludes 
there is no reasonable possibility that this list would aid 
in substantiating the veteran's claims as he cannot recall 
his attacker's name.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  




Analysis

The veteran claims that he was attacked in service by his 
roommate who was eventually court martialed, found guilty, 
and sentenced to Fort Leavenworth.  This attack, the veteran 
asserts, caused his current diagnosis of post-traumatic 
stress disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims  
for veterans' benefits is set forth in 38 U.S.C.A. section 
5107 (West 2002).  A veteran is entitled to the benefit of 
the  doubt when there is an approximate balance of positive 
and negative evidence.  See also 38 C.F.R. § 3.102 (2005).  
When  a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1  Vet. App. 49 (1990).  The preponderance of the 
evidence must  be against the claim for benefits to be 
denied.  See Alemany  v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD requires medical evidence  
diagnosing the condition in accordance with 38 C.F.R. section 
4.125(a); a link, established by medical evidence, between  
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f).  Under 38 C.F.R. section  4.125(a), a 
diagnosis of a mental disorder, including PTSD,  must conform 
to the criteria of Diagnostic and Statistical  Manual for 
Mental Disorders.  38 C.F.R. § 4.125.

Effective March 7, 2002, the regulation concerning PTSD was 
further revised. If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005), see also Patton v. 
West, 12 Vet. App. 272 (1999).

The veteran has stated that he was assaulted in 1971 by his 
roommate while stationed at Osan Air Force Base in Korea.  
Specifically, the veteran claims that in the middle of the 
night his roommate held a gun to his head threatening to kill 
him.  The veteran reported the incident, and claims that his 
roommate was subsequently court martialed, found guilty, and 
sentenced to Fort Leavenworth.  The veteran originally 
provided his roommates name. However, in subsequent 
communications, he stated that he was unable to recall his 
name.   

Service medical records show that the veteran was seen in 
August and November 1970 for depression.  The diagnosis was 
mild depression, in remission.

The veteran's private physician was unable to provide his 
treatment records, but confirmed that he treated the veteran 
from 1971 to 1979.  

In October 2001, a VA examiner diagnosed the veteran with 
post-traumatic stress disorder (PTSD). The veteran stated 
that prior to the military, he had no medical problems.  The 
veteran reported the incident of attack to the examiner.  The 
examiner noted no post-military trauma.  After examining the 
veteran, the examiner state that the veteran met the DSM-IV 
stressor criteria, displaying the social and affective 
symptoms primarily attributable to his specific PTSD symptoms 
described by his subjective complaints.  The examiner stated 
that his symptoms began immediately following the traumatic 
event and have continued since that time with moderate 
frequency and severity. 
    
A review of the evidence shows that service connection for 
PTSD is not warranted.  
In the present case, the veteran has a current diagnosis of 
PTSD and the 2001 VA examiner attributed this diagnosis to 
the traumatic assault event in service.  However, there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
repeatedly asserted that he was assaulted in service by his 
roommate who was subsequently court martialed.  Though the 
veteran provided the name of his roommate, the Military 
Justice Division and the Air Force Office of Investigations 
did not have any information on this individual.  
Additionally, the veteran's personnel or service medical 
records do not show any notation of the assault. 
Per the requirements in 38 C.F.R. section 3.304(f), the Board 
has also considered evidence from sources other than the 
veteran's service records to corroborate the veteran's 
account of the stressor incident.  The RO has twice requested 
a buddy statement from the veteran's friend.  No response was 
received.  Additionally, the Board reviewed service medical 
records and personnel records for evidence of behavior 
changes.  Service medical records note a diagnosis of mild 
depression and symptoms such as a lack of motivation, wishing 
to sleep continuously, and being nervous in November 1970.  
As the veteran has repeatedly stated that the assault 
occurred in 1971, the depression would have preceded the 
assault and is therefore not evidence of a behavioral change 
verifying the stressor incident.  There is no other evidence 
of record which could verify the veteran's account of the 
stressor in service of record. 

The Board recognizes that the 2001 VA examiner attributed the 
veteran's current PTSD to an assault in service.  However, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent evidence merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In this case, the VA examiner 
based his opinion on information provided by the veteran with 
no independent verification of the in service attack.  
Therefore, while the Board does not discredit the opinion of 
the VA examiner, the opinion is not a valid verification of 
the in service attack.

The Board notes that the veteran has requested a list of all 
individuals court martialed from 1970 to 1971 at the Air 
Force Base in Oson, Korea.  However, as previously stated, 
this information could not reasonably substantiate his claim 
as the veteran has stated that he cannot recall his 
roommate's name.  Additionally, the Board recognizes the 
veteran's argument that PTSD was incurred in service and 
otherwise related to service. The veteran is competent as a 
lay person to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge, thus he is not competent to 
offer medical opinion as to diagnosis, cause, or etiology of 
the claimed disorders.  See Grottveit v. Brown, 
5 Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

 
ORDER

Service connection for PTSD is denied.


REMAND

The present claim also involves a claim for service 
connection for depression.  Service medical records show 
several notes of depression, mild in August and November 
1970.  The veteran reported that it began in college.  The 
October 2001 VA examiner diagnosed the veteran with 
depressive disorder, secondary to PTSD.  However, the 
examiner did not state if the depressive disorder was 
incurred in service, pre-existed service, or was aggravated 
by service.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the veteran 
for appropriate VA examination for 
depression.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examinations.  The examiner should provide 
complete rationale for all conclusions 
reached.  The examiner is asked to express 
an opinion to the following questions, as 
appropriate: 

(a)	Does the veteran have a current 
diagnosis of depression, independent 
of the diagnosis of post-traumatic 
stress disorder?

(b)	If so, is it likely, at least as 
likely as not (a 50 percent 
probability), or unlikely that 
depression existed prior to the 
veteran's service.  

(c)	If the answer to (b) is yes, then 
the examiner is asked to comment on 
whether the pre-existing depression 
was aggravated by service.   

2. If the examiner concludes that depression 
did not exist prior to service, is it likely, 
at least as likely as not (a 50 percent 
probability), or unlikely that the current 
diagnosis of depression is related to the 
diagnosis of mild depression in remission, 
noted in a November 1970 service medical 
record?

3. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC) specifically reviewing all evidence.  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
section 3.655.  He should also be afforded the 
opportunity to respond to that SSOC before the 
claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


